Citation Nr: 0126519	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  01-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date for dependency and 
indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


REMAND

The veteran served on active duty from October 1966 to 
January 1969.  The veteran died in August 1973, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which granted service connection for 
the cause of the veteran's death and thus found the appellant 
entitled to Dependency and Indemnity Compensation (DIC) 
effective March 29, 2000, and other related benefits 
including basic eligibility for Dependents' Educational 
Assistance, under Chapter 35, Title 38, United States Code, 
and the service connected burial benefit.  The appellant 
appealed the effective date of the grant of DIC. 

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
1991).  To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service 
connected disability to constitute a substantial contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but rather it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001). 

Historically, the appellant filed a claim for DIC in August 
1973, claiming that the veteran's death resulted from a 
service-connected disability.  A December 1973 rating 
decision denied service connection for the cause of the 
veteran's death.  The appellant was notified that it had been 
determined that the veteran's service-connected disability 
was not shown to have been the cause of death nor shown to 
have materially contributed to or hastened his death.  The 
notification informed her of her right to appeal.  She did 
not initiate an appeal from the denial.  

In January 1994 the appellant reopened her claim for service 
connection for the cause of the veteran's death, claiming 
that it was due to residuals of exposure to Agent Orange.  A 
March 1994 rating decision confirmed the previous denial of  
service connection for the cause of the veteran's death, 
including as due to residuals of exposure to Agent Orange.  
That decision was made based on a determination that the 
evidence did not show that the cause of the veteran's death 
was due to a condition recognized as a residual of exposure 
to Agent Orange.  Once again, the appellant was informed of 
the denial, and of her right to appeal and did not do so.  

In September 1998 the appellant requested that her claim for 
DIC be reopened.  She submitted no additional evidence, but 
again claimed that the cause of death was due to service.  In 
October 1998 the RO responded to that request by notifying 
the appellant that the claim had been previously considered 
and denied, and, since new and material evidence had not been 
submitted for consideration, the claim could not be reopened 
and the previous denial remained unchanged. 

On March 29, 2000, the appellant's representative submitted 
an informal request to reopen the claim for death benefits on 
her behalf.  That request argued that service connection 
should have been granted for the cause of the veteran's death 
effective in 1973 when he died.  That request was 
supplemented by a detailed statement in support of claim 
which was received in May 2000 and was accompanied by medical 
statements which she argued constituted new and material 
evidence.  The June 2000 rating action recognized the medical 
statements as new and material evidence and, as noted above, 
granted DIC and related benefits.  

In the appellant's August 2000 notice of disagreement she 
argued that the effective date of the DIC award should have 
been the date of death and her compensation should have been 
paid retroactive to August 1973.

In a January 2001 statement the appellant stated that there 
had been clear and unmistakable error (CUE) in the December 
1973 rating decision.  She argued that the medical evidence 
available at the time of the June 2000 rating decision also 
had been available in 1973. 

Finally, at the RO hearing in January 2001 and the August 
2001 video conference Board hearing, the appellant also 
argued, in effect, that there was CUE in the December 1973 
rating decision. 

The RO has not yet considered the appellant's CUE claim, and 
the Board, being an appellate body, cannot take initial 
jurisdiction of the issue.  38 C.F.R. § 20.101.  Furthermore, 
the current certified appellate issue of whether the 
appellant is entitled to an earlier effective date for DIC is 
inextricably intertwined with the CUE claim.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991); Harris v. Derwinski, 1 
Vet. App. 180 (1991); Meyers v. Derwinski, 1 Vet. App. 127 
(1991).  In deciding whether a claim raised during the course 
of an appeal is inextricably intertwined with an issue that 
has been developed, the Board must analyze what effect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  The Board 
finds that these two issues are inextricably intertwined. 

Inasmuch as the CUE claim is inextricably intertwined with 
the issue of entitlement to an earlier effective date for the 
grant of DIC currently before the Board on appeal, the CUE 
claim must be adjudicated prior to an appellate decision on 
the earlier effective date issue currently certified for 
appeal.  Harris v. Derwinski, 1 Vet. App. 180, 182-83 (1991). 
Thus the Board consideration of the pending appeal must be 
deferred, pending the initial RO adjudication of the CUE 
claim.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should adjudicate the issue of 
whether a December 1973 rating decision 
involved CUE by not granting service 
connection for the cause of the veteran's 
death.  If the decision is adverse to the 
appellant, the RO should advise her of 
her procedural and appellate rights. If 
the appellant files a timely notice of 
disagreement, the RO should furnish her 
with a Statement of the Case containing 
the pertinent law and regulations and 
clearly setting forth the reasons for the 
decision.  If the appellant files a 
timely substantive appeal, the RO should 
certify the issue for appellate 
consideration.  

Thereafter, the RO should return all issues in appellate 
status to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  The purpose of this 
remand is to provide due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




